Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 5th, 2022 has been entered.
 	By the amendment claims 1-13 and 16-19 are pending with claims 1 and 7 being amended 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-3, 7-10 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masaeli et al. (US 20170333903), hereafter Masaeli.

With regards to claim 1, Masaeli discloses a classifying device for classifying cells in real-time (Abstract), the classifying device comprising: an alignment unit (flow cell 106 with focusing region 132) configured to align a cell to be classified along the cell's major axis prior to being imaged by an imaging unit (P0016) and a classifying unit (P005, L12-13). Masaeli does not directly disclose that the classifying unit is configured to classify the so aligned cell using a multilayer perceptron, MLP, wherein the MLP has been trained based on a plurality of images of aligned cells.
However. Masaeli discloses a trained neural network could be used to classify the cells (P0074) therefore it would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to choose the appropriate type of neural network based on the application.

With regards to claim 2, Masaeli discloses all the elements of claim 1 as outlined above. Masaeli further discloses an imaging unit (sensor 114) configured to obtain the one or more images of the aligned cell to be classified (optical system 110).

With regards to claim 3, Masaeli discloses all the elements of claim 1 as outlined above. Masaeli further discloses wherein the alignment unit comprises a microfluidic channel through which the cell to be classified flows (P0046, L6-7).

With regards to claim 18, Masaeli discloses all the elements of claim 3 as outlined above. Masaeli discloses wherein the alignment unit corresponds to a narrowing portion (contracting section 304) of the microfluidic channel.

With regards to claims 16-17, Masaeli discloses all the elements of claim 1 as outlined above. Masaeli does not disclose wherein a cross-sectional diameter of the alignment unit is less than 100 µm or the further limitation that a cross-sectional diameter of the alignment unit is less than 50 µm. 
However, Masaeli discloses “the specific dimensions and patterns of the filters and the microfluidic channel can vary and are largely dependent upon the sizes of the cells of interest and the requirements of a given application (P0056, L13-17),” therefore it would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to choose the appropriate dimensions based on the size of the cells being classified. 
	
	With regards to claim 19, Masaeli discloses wherein the alignment unit (flow cell 106 with focusing region 132) is configured to cause the cells flowing therein to align (P0016). Masaeli does not directly disclose wherein the alignment involves the cells extending. However, the deformation of cells is highly dependent on the type of cells being classified and the flow rate through the channel. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to adjust the necessary project parameters. 
	
	With regards to claim 7, Masaeli discloses a classifying method for classifying cells in real-time (Abstract), comprising the steps of: aligning a cell to be classified along the cell's major axis prior to being imaged by an imaging unit (P005, L7-9). Masaeli does not directly disclose and classifying the so aligned cell using a multilayer perceptron, MLP; wherein the MLP classifies the aligned cell based on one or more images of the aligned cells wherein the MLP has been trained based on a plurality of images of aligned cells.   
However, Masaeli discloses a trained neural network could be used to classify the cells (P0074) therefore it would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to choose the appropriate type of neural network based on the application.

With regards to claim 8, Masaeli discloses all the elements of claim 7 as outlined above. Masaeli further discloses obtaining, by the imaging unit, the one or more images of the aligned cell to be classified (P005, L15-18).

With regards to claim 9 Masaeli discloses all the elements of claim 7 as outlined above. Masaeli further discloses wherein the cell to be classified flows through a microfluidic channel for alignment.

With regards to claim 10, Masaeli discloses all the elements of claim 9 as outlined above. Masaeli does not directly disclose wherein the diameter of the cell to be classified is 30% to 90% of the minimum width of the microfluidic channel.
However, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to choose the appropriate size of the channel so that the cells can be imaged properly and not be damaged by contacting the sides of the channel. 

Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masaeli as applied to claims 1 and 7, respectively above and further in few of  Ozcan et al. (US 20210209337), hereafter Ozcan.

With regards to claims 4 and 11, Masaeli discloses all the elements of claims 1 and 7, respectively as outlined above. However, Ozcan discloses, wherein a neural network has been trained on an input-output pair (P0023), the input being images of cells and the output being corresponding classification results (P0023; P088, L7-10) and/or wherein the one or more images of the cell used for classification are images of a marker-free cell (P009, L5-6). It would have been obvious to a person with ordinary skill in the art to train the MLP disclosed by Masaeli in the manner disclosed by Ozcan based on the types of cells being classified (Masaeli P0074).

Claims 5-6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masaeli as applied to claims 1 and 7, respectively above, and further in view of Kim et al. (US 20190384963), hereafter Kim.

With regards to claim 5, Masaeli discloses all the elements of claim 1 as outlined above. Masaeli does not disclose wherein the one or more images of the cell used for classification are bright-field images.
However, Kim discloses wherein the one or more images of the cell used for classification are bright-field images (P0151, L8-9). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use bright-field images as disclosed by Kim with the device as disclosed by Masaeli in order to increase efficiency by looking for changes in brightness that differentiate a desired cell type from the rest of the sample.

With regards to claim 6, Masaeli discloses a classifying device according to claim 1, as outlined above. Masaeli does not disclose a sorting device comprising the classifying device of claim l further comprising a sorting unit configured to sort the classified cell to a target outlet or to a default outlet based on a classification result output by the classifying device. 
However, Kim discloses a sorting device comprising a sorting unit configured to sort the classified cell to a target outlet or to a default outlet based on a classification result output by the classifying device (P0086, L6-7). It would have been obvious to a person with ordinary skill in the art to add the sorting device as disclosed by Kim to the classification device as disclosed by Masaeli in order to prepare the cells for further processing (MPEP 2143.I.A).

With regards to claim 13, Masaeli discloses a classifying method according to claim 7, as outlined above. Masaeli does not disclose further comprising the step of sorting the classified cell to a target outlet or to a default outlet based on a classification result of the classifying method. 
However, Kim discloses a sorting method comprising the step of sorting the classified cell to a target outlet or to a default outlet based on a classification result of the classifying method (P0086, L6-7). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add a sorting step as disclosed by Kim to the classifying method as disclosed by Masaeli in order to prepare the cells for further processing (MPEP 2143.I.A)


Response to Arguments
	 The applicant’s arguments with regards to the obviousness of using an MLP with Masaeli are not persuasive. As outlined above, Masaeli discloses a focusing region that aligns the cells. The cells are then imaged before being set to a neural network for classification. The rotation of the cells disclosed by Masaeli does not mean the cells are no longer aligned. Additionally, the argument that an MLP needs a constant orientation and would therefore render it not obvious to a person with ordinary skill in the art before the effective filing date of the invention to use an MLP with Masaeli is not persuasive. According to the references supplied by the applicant, when using MLPs it is important to reduce variance between images to help with accurate training and classification. The rotation of the cells disclosed by Masaeli allows for imaging of a single cell at multiple angles which are then superimposed over each other to create an image of the cell. The rotation of the cells disclosed by Masaeli is not creating variance in the images.      

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.B./Examiner, Art Unit 3653                              

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653